PER CURIAM.
The Sac and Fox Tribe of Indians (the Tribe) issued oil and gas leases for trust lands. The plaintiff Tenneco Oil Company *574subsequently acquired an interest in one of these leases. The lease provides that its terms will be subject to and governed by federal law. Almost fifty years after the issuance of the original lease, the Tribe enacted several ordinances purporting to impose certain licensing, organizational and taxation requirements on Tenneco as a lessor. The Tribe submitted these ordinances for review by the Bureau of Indian Affairs, and was informed that formal federal approval of the ordinances was not necessary for them to be valid.
The Tribe notified Tenneco that a petition for cancellation of Tenneco’s lease had been submitted to the Tribe’s Business Committee, in accordance with the procedure set forth in the newly enacted Sac and Fox Mineral Leasing Act. Tenneco did not attempt to obtain a hearing before the Business Committee, but instead filed suit in federal court requesting declaratory and injunctive relief. Tenneco argued that the tribal ordinances were unconstitutional, or were an invalid exercise of Indian sovereignty over non-Indians, or were preempted by federal regulation of oil and gas leases on Indian land.
The Tribe filed a motion to dismiss, asserting sovereign immunity and alleging that no federal question had been raised. The district court granted the motion and Tenneco appeals.
The fact that Indian tribes enjoy limited sovereign immunity from suit is well-established. Puyallup Tribe v. Washington Game Dept., 433 U.S. 165, 97 S.Ct. 2616, 53 L.Ed.2d 667; Turner v. United States, 248 U.S. 354, 39 S.Ct. 109, 63 L.Ed.2d 291. In the case before us the Tribe has not chosen to waive that immunity. Compare Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 102 S.Ct. 894, 71 L.Ed.2d 21. Several of the tribal officers, however, who are members of the Tribe’s Business Committee, are named defendants. Tenneco argues that the sovereign immunity of the Tribe cannot extend to its officers. This proposition was the basis for jurisdiction in Santa Clara Pueblo v. Martinez, 436 U.S. 49, 98 S.Ct. 1670, 56 L.Ed.2d 106. The Tribe attempts to circumvent this precedent by suggesting that to permit suit against tribal officers would vitiate the doctrine of sovereign immunity. The Tribe argues that a sovereign can only act through its agents and that to permit a suit against these agents would permit a suit against the sovereign in effect, even if not in name. This reasoning has been followed in cases where the Tribe’s power to perform the action at issue was unquestioned. See, e.g., Kenai Oil and Gas, Inc. v. Dept. of Interior, 522 F.Supp. 521 (D.Utah), aff’d and remanded, 671 F.2d 383 (10th Cir.).
The situation is different, however, when the law under which the official acted is being questioned. State of Wisconsin v. Baker, 464 F.Supp. 1377 (W.D.Wis.). When the complaint alleges that the named officer defendants have acted outside the amount of authority that the sovereign is capable of bestowing, an exception to the doctrine of sovereign immunity is invoked. Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 69 S.Ct. 1457, 93 L.Ed. 1628. If the sovereign did not have the power to make a law, then the official by necessity acted outside the scope of his authority in enforcing it, making him liable to suit. Any other rule would mean that a claim of sovereign immunity would protect a sovereign in the exercise of power it does not possess. As the Larson Court stated of cases involving unconstitutional statutes:
“[T]he conduct against which specific relief is sought is beyond the officer’s powers and is, therefore, not the conduct of the sovereign.”
This exception to the protections of sovereign immunity is especially appropriate in Indian law cases. See Babbitt Ford, Inc. v. Navajo Indian Tribe, 519 F.Supp. 418 (D.Ariz.). In Santa Clara Pueblo v. Martinez, 436 U.S. 49, 98 S.Ct. 1670, 56 L.Ed.2d 106, for example, had the claim of sovereign immunity prevailed as to the individual defendants as well as to the Tribe, then the interpretation of the Indian Civil Rights Act, 25 U.S.C. §§ 1301-1341, would have been left only to tribal courts. Thus following Santa Clara Pueblo we hold *575that the named tribal officials are not protected by the Tribe’s immunity, and the suit may proceed against them.
The presence or absence of federal question jurisdiction is to some extent tied to the sovereign immunity issue. In a recent case construing the Foreign Sovereign Immunities Act, 28 U.S.C. § 1330, the Supreme Court observed that in cases involving a sovereign other than the United States “the primacy of federal concerns is evident” because of Congress’ plenary power over foreign relations. Verlinden B.V. v. Central Bank of Nigeria, —U.S. — at —, 103 S.Ct. 1962 at 1971, 76 L.Ed.2d 81.
The analogy to Indian law is clear. It was recognized early that Congress had plenary power to determine relations with the Indian tribes and the extent of Indian sovereignty over non-Indians. Talton v. Mayes, 163 U.S. 376, 16 S.Ct. 986, 41 L.Ed. 196. An inquiry into whether Congress has in fact limited tribal sovereignty in a given case necessarily triggers federal concerns. See Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 102 S.Ct. 894, 71 L.Ed.2d 21. The test for the validity of an exercise of tribal power is whether it goes “beyond what is necessary to protect tribal self-government or to control internal relations,” Montana v. United States, 450 U.S. 544 at 564, 101 S.Ct. 1245 at 1257, 67 L.Ed.2d 493, see United States v. Wheeler, 435 U.S. 313, 98 S.Ct. 1079, 55 L.Ed.2d 303, or trespasses upon “overriding interests of the National Government.” Washington v. Confederated Tribes, 447 U.S. 134 at 153, 100 S.Ct. 2069 at 2081, 65 L.Ed.2d 10. Manifestly, measuring the interests of the National Government poses a federal question. Further, similarly to the issue of sovereign immunity discussed above, to leave the question of the extent of Indian sovereignty exclusively to tribal courts would not further the national purpose and interests. Congress could not have intended such a result.
The Tribe argues that federal questions about the validity of the tribal ordinance arise only in defense to the Tribe’s attempted enforcement and cannot be the basis for federal jurisdiction. We disagree. In Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 94 S.Ct. 772, 39 L.Ed.2d 73, the Supreme Court held that because Indian title to land could be terminated only by federal act or consent, even a simple state law possessory action could be the basis for federal question jurisdiction. A similar analysis applies to the assertion of Indian sovereignty when directed against non-Indians. Because such power is circumvented and defined by federal law a federal question is raised necessarily by the attempt to exercise it. City of Sault Ste. Marie, Mich. v. Andrus, 458 F.Supp. 465 (D.D.C.). See Oliphant v. Suquamish Indian Tribe, 435 U.S. 191, 98 S.Ct. 1011, 55 L.Ed.2d 209.
Several other issues raised here establish federal question jurisdiction. For example, Tenneco has argued that the Tribe’s regulations are contrary to the principles laid down in Oliphant v. Suquamish Indian Tribe, 435 U.S. 191, 98 S.Ct. 1011, 55 L.Ed.2d 209. As the Ninth Circuit has stated in Cardin v. De La Cruz, 671 F.2d 363 at 365, these principles
“are not drawn from any specific statute or treaty, but rather form a part of federal common law. Since this action thus arises under federal common law, it falls within the general federal-question jurisdiction conferred by § 1331.” (Citation omitted.)
Federal question jurisdiction also arises by the terms of both the lease and the ordinances at issue. The lease expressly provides that:
“This lease shall be subject to the regulations of the Secretary of the Interior now or hereafter in force relative to such leases, all of which regulations are made a part and condition of this lease ....
“This lease is made and accepted subject to existing law and any laws hereafter enacted by Congress as to the said lands, also to the regulations relative to such leases heretofore or hereafter prescribed by the Secretary of the Interior .... ”
R. Vol. II, at 25.
No similar provision makes the terms of the lease subject to laws’ enacted by the Sac *576and Fox, and Tenneco suggests that these provisions made federal law the exclusive regulation over the leases. Further, the Tribal Mineral Leasing Act itself defers to and recites that it is intended to supplement the supervisory power of the Secretary of the Interior. Sac and Fox Mineral Leasing Act of 1982, § 134. Clearly, both parties intended that the structure of federal law be the final arbitrator in all disputes concerning the lease. We hold that federal question jurisdiction is present.
Tenneco urges us to proceed to the merits of this ease and determine the validity of the tribal ordinances. We decline to do this as the Tribe has not yet filed an answer to the complaint or had an opportunity to present compulsory counterclaims.
It is the judgment of this court that the judgment of the district court be reversed, and the cause is remanded for further proceedings in accordance with this opinion.